372 U.S. 704 (1963)
DANIELS
v.
UNITED STATES ET AL.
No. 814.
Supreme Court of United States.
Decided April 15, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA.
John W. Bonner for appellant.
Solicitor General Cox, Assistant Attorney General Loevinger, Robert B. Hummel, Robert W. Ginnane and Arthur J. Cerra for the United States and the Interstate Commerce Commission; Newell Gough, Jr. and Edwin S. Booth for Great Northern Railway Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.